Citation Nr: 0002049	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Determination of a proper initial rating for lumbar disc 
disease with radiculopathy, lower extremities, currently 
evaluated as 20 percent disabling.

2.  Determination of a proper initial rating for migraine 
headaches, currently evaluated as 10 percent disabling.

3.  Determination of a proper initial rating for benign 
colonic polyp (claimed as colon), currently evaluated as zero 
percent disabling.

4.  Determination of a proper initial rating for duodenal 
ulcer, uncomplicated, healed, currently evaluated as zero 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1996.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

The veteran claimed entitlement to service connection for a 
rectal condition in a May 1998 statement.  This matter is 
referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims concerning 
his migraine headaches, benign colon polyp, and duodenal 
ulcer.

2.  The veteran has been diagnosed with migraine headaches, 
and he has reported that he usually suffers from them once or 
twice a month.

3.  The veteran's benign colon polyp is asymptomatic and he 
does not have a history of gastrointestinal bleeding.

4.  The veteran's duodenal ulcer is usually asymptomatic, 
with occasional minimal symptoms, and he does not receive 
treatment for this condition.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for migraine 
headaches, and no more, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
(DC) 8100.

2.  The criteria for a compensable evaluation for benign 
colon polyp have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DC 7344.

3.  The criteria for a compensable evaluation for duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, DC 7305.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that a VA examination in February 1997 was 
inadequate for rating purposes, and that he has a painful 
ulcer and pain in his rectum.  He has reported that he has 
debilitating migraine headaches about once or twice a month, 
during which time he cannot work.  He has also stated that at 
times his back hurts to the point where all he can do is lay 
on the floor.  The Board acknowledges these contentions; 
however, the preliminary question before the Board is whether 
the veteran has submitted well-grounded claims, and if so, if 
the VA has adequately assisted him pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  Considering the veteran's 
dissatisfaction with his evaluations, along with the 
symptomatology that he has reported and VA examination 
reports dated February 1997 and June 1998, the Board finds 
his claims well grounded.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Furthermore, the Board is satisfied 
that the RO has obtained all relevant evidence necessary for 
an equitable disposition of this appeal except for the lumbar 
disc disease claim; no further assistance to the veteran is 
necessary with regard to the other claims.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
ratings, the rule from Francisco v. Brown, 7 Vet. App. 55 
(1994), that the present level of disability is of primary 
importance, is not applicable.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. at 125.

Migraine headaches

The veteran's migraine headaches were service connected in 
March 1997 and evaluated at 10 percent disabling under DC 
8100.  That code provides a 10 percent evaluation for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation is warranted for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation, the maximum allowable, is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

During a VA examination in February 1997, the veteran 
reported that he began developing migraine headaches in the 
early 1980's which would begin mainly around the right eye.  
He would have nausea and occasional vomiting, and he would be 
unable to function for one or two days during the onset of 
these headaches.  He said he continued to suffer from these 
headaches once every one or two months.  The examiner 
diagnosed migraine headaches.

The veteran testified before an RO hearing officer in May 
1998 that his migraine headaches were debilitating, and he 
could not work when he suffered from them.  He said that it 
was difficult to quantify the regularity of the headaches; 
sometimes he had three headaches per month, sometimes he had 
one headache every three months.  He reported that usually he 
had the migraine headaches once or twice per month.

He reported during a June 1998 VA examination that he had 
daily headaches (not migraines) in the occipital area and he 
took three to five Tylenol tablets almost every day.  He also 
had severe migraine headaches for which he had to take off 
work.  He did not quantify the regularity of the migraine 
headaches during the June 1998 VA examination.  The examiner 
diagnosed migraine headaches and chronic daily headaches.

Considering this medical evidence and the veteran's testimony 
during the May 1998 RO hearing, the Board finds that a 30 
percent evaluation, and no more, is warranted for the 
veteran's migraine headaches.  The record is somewhat unclear 
as to the regularity of the headaches.  Based on the 
veteran's testimony, it is certain that the headaches 
manifest characteristic prostrating attacks as envisioned by 
the rating schedule.  The rating schedule provides that when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  Thus, the Board will apply a 
liberal view of the regularity of the veteran's 
characteristic prostrating attacks and apply the higher of 
the two evaluations.

Benign colon polyp

The RO service connected the veteran's benign colon polyp in 
March 1997 and assigned a noncompensable evaluation under DC 
7344, concerning new growths, benign, any specified part of 
digestive system, exclusive of skin growth.  That code 
provides that the rating will be based on interference with 
digestion, using any applicable digestive analogy.  38 C.F.R. 
§ 4.114, DC 7344.

The veteran underwent a genitourinary examination in February 
1997 which revealed that his anus showed no masses, 
hemorrhoids, scars or inflammation.  Internal examination 
showed a very small internal hemorrhoid, not inflamed.  There 
was no blood in the glove.  The examination was painless.  
The examiner diagnosed a history of benign colonic polyp, 
biopsied, apparently not removed, and he stated that the 
veteran remained asymptomatic.

At the veteran's RO hearing in May 1998, he reported that he 
had undergone surgery to remove a fistula from his rectum, 
and that he had permanent leakage from his bowel.  He said 
that he wore pads as a result of the leakage.

According to a June 1998 VA examination report, the veteran 
had a lower gastrointestinal endoscopy in 1992 that had 
detected a polyp, which was not removed.  The veteran 
remained asymptomatic, and he did not have a history of 
gastrointestinal bleeding.

Considering the VA examination reports of February 1997 and 
June 1998, the Board concludes that a compensable evaluation 
for benign colon polyp is not warranted.  The Board is 
cognizant that the veteran feels that his bowel leakage 
symptomatology is related to surgery to remove a fistula from 
his rectum.  In this regard, the Board notes that he has a 
pending claim for a rectal condition, which has been referred 
to the RO for proper adjudication.  The competent medical 
evidence of record, however, does not relate the veteran's 
rectal leakage to his benign colon polyp.  Rather, the VA 
examination reports demonstrate that the veteran's benign 
colon polyp is asymptomatic.  The VA examiner's opinion in 
February 1997 was corroborated by the VA examiner in June 
1998; based on their opinions, the Board finds against a 
compensable evaluation.

Duodenal ulcer

The RO service connected the veteran's duodenal ulcer in 
March 1997 and assigned a zero percent evaluation under DC 
7305.  In every instance where the schedule does not provide 
a zero percent evaluation for a DC, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Under DC 7305, a 
10 percent evaluation is warranted for mild ulcers, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for moderate ulcers, recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe ulcers, less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation, the maximum, is warranted for severe ulcers, pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305.

A February 1997 VA examination report reflects that the 
veteran was diagnosed with a peptic ulcer by X-ray in 1982.  
He had no bleeding or other complications, and he had no 
surgery.  In 1990, the X-ray study was repeated, and the 
ulcer was found to be healed.  The examiner diagnosed a 
history of peptic ulcer, uncomplicated, healed.

The veteran reported in his May 1998 RO hearing that he has 
stomach pains, and he was not sure if the stomach pains were 
the result of his ulcer.  The veteran referred to an 
examination which was performed on him while he was in the 
military.  He said the examination was inconclusive as to 
whether he had an ulcer.

The June 1998 examination report reflects that the veteran 
was diagnosed by X-ray with a duodenal ulcer while he was in 
the service, and the diagnosis was confirmed by endoscopy.  
The veteran did not have a history of bleeding or other 
complications.  He was never hospitalized for this condition 
and surgery was not advised.  He was given medications for 
some time and his symptoms resolved.  Between the time that 
the ulcer was first diagnosed and June 1998, the veteran had 
suffered occasional epigastric discomfort and nausea and took 
Zantac or antacids, only as needed.  The examiner diagnosed a 
history of duodenal ulcer, without bleeding or other 
complications.  The examiner noted that the veteran remained 
usually asymptomatic, with occasional minimal symptoms and he 
was not under continuous treatment.

Based on the above medical evidence, the Board finds against 
a compensable evaluation under DC 7305 for duodenal ulcer.  
Although the veteran had been diagnosed with an ulcer while 
in service, an X-ray performed in 1990 showed that the ulcer 
had been healed.  As stated above, the examiner in February 
1997 indicated that the veteran's ulcer was uncomplicated and 
healed, and this opinion is corroborated by the VA examiner 
in June 1998.  Although the veteran has reported that he 
still has stomach pains, there is no competent medical 
evidence of record that relates his stomach pain to his 
history of duodenal ulcer.  Rather, the medical evidence 
specifically shows that his ulcer has been healed and 
resolved.  Thus, a noncompensable evaluation is warranted for 
his duodenal ulcer.

The Board also recognizes that the veteran felt that the 
February 1997 VA examination was inadequate.  However, as a 
layperson, he is not qualified to offer an opinion as to a 
matter that requires a medical determination.  Moreover, the 
issue is moot because the veteran was afforded a second VA 
examination in June 1998.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 30 percent, and 
no more, is granted for migraine headaches.

A compensable evaluation for benign colon polyp is denied.

A compensable evaluation for duodenal ulcer is denied.


REMAND

A review of the record also reflects that there are 
outstanding medical records regarding the veteran's lumbar 
disc disease.  During his May 1998 RO hearing, the veteran 
reported that he has been receiving spinal shots at the 
Bethesda Pain Clinic to relieve his radiculopathy.  He also 
reported that on one occasion, paramedics came to his house 
and took him to Johns Hopkins Hospital.  The only therapy or 
medication that relieved his back pain at that time was 
Demerol.  None of these records are associated with the 
claims file.  Pursuant to 5107(a) (West 1991), the VA has a 
duty to assist the veteran develop his claims because they 
are well grounded.  Moreover, the VA must make an attempt to 
obtain records from a government source when it has been put 
on notice of their existence.  The veteran's statements 
during the May 1998 RO hearing constitute notice that these 
records exist.  The RO should further attempt to obtain the 
records from Johns Hopkins  University Hospital, even though 
it is a private hospital, considering the duty to assist.  In 
light of the aforementioned reasons, this appeal must be 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the proper authorization to secure 
his medical records.  Subsequently, it 
should attempt to associate those 
records, both from the Bethesda Naval 
Hospital and Johns Hopkins University 
Hospital, with the claims file.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.

As a final matter, the veteran has also stated that records 
from Bethesda Naval Hospital would corroborate that he must 
wear absorbent padding secondary to rectal leakage.  If the 
RO determines that the veteran's claim of entitlement to 
service connection for a rectal condition is well grounded, 
it should also obtain these records pursuant to the duty to 
assist.  See 38 U.S.C.A. § 5107(a).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




